UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN OWEN GILLESPIE, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:14-cr-00187-1)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, David R. Bungard, Assistant
Federal   Public   Defender,  Charleston,  West   Virginia,  for
Appellant.    Carol A. Casto, United States Attorney, John L.
File, Assistant United States Attorney, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shawn       Owen    Gillespie,          II,    appeals        the    district        court’s

judgment revoking his supervised release and sentencing him to

24   months’       imprisonment,             the     statutory           maximum        sentence.

Gillespie       argues     that    his       sentence        is    plainly        unreasonable

because    it    is     longer    than       necessary       and    does    not     adequately

reflect    his    need     for    drug       addiction       treatment.            Finding     no

reversible error, we affirm.

     “A    district       court    has       broad      discretion         when    imposing    a

sentence upon revocation of supervised release.                              We will affirm

a revocation sentence if it is within the statutory maximum and

is not plainly unreasonable.”                      United States v. Webb, 738 F.3d

638, 640 (4th Cir. 2013) (internal quotation marks omitted).

“When     reviewing       whether        a    revocation           sentence        is    plainly

unreasonable, we must first determine whether it is unreasonable

at all.”     United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     A sentence is substantively reasonable if the district

court states a proper basis for concluding the defendant should

receive    the    sentence        imposed,         up   to    the    statutory          maximum.

United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

     Applying the above standards to the facts of this case, we

conclude that the district court’s stated reasons for imposing a

statutory       maximum     sentence         are     not     unreasonable,          much    less

plainly so.       We therefore affirm the district court’s judgment.

                                               2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3